Citation Nr: 1038630	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for symptomatic 
status post patellar realignment procedure of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1985 to November 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.

In April 2010, the Board remanded the Veteran's claim.  The VA 
Appeals Management Center (AMC) continued the previous denial of 
the claim in a May 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

The issue of service-connection for a neurological 
disorder of the left lower extremity as due to service-
connected symptomatic status post patellar realignment 
procedure of the left knee has been raised by the record.  
See September 2006 VA examination report.  This claim has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue and it is referred to the AOJ 
for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected symptomatic status post 
patellar realignment procedure of the left knee is currently 
manifested by pain and minimal limitation of motion; the evidence 
does not show limitation of extension 10 degrees or more; 
limitation of flexion 45 degrees or less; locking; ankylosis; 
recurrent subluxation; lateral instability; or impairment of the 
tibia and fibula manifested by malunion of the tibia and fibula.  

2.  The evidence does not show that the Veteran's service-
connected symptomatic status post patellar realignment procedure 
of the left knee is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is required.

3.  The record reflects that the Veteran is employed as a motel 
front desk clerk.  

4.  The competent and probative evidence of record does not 
demonstrate that the Veteran's service-connected left knee 
disability, alone, renders her unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 
the currently assigned 10 percent for the service-connected 
symptomatic status post patellar realignment procedure of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

2.  Application of extraschedular provisions for the service-
connected symptomatic status post patellar realignment procedure 
of the left knee is not warranted.  38 C.F.R. § 3.321(b) (2010).

3.  Consideration of TDIU is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating 
for her service-connected symptomatic status post patellar 
realignment procedure of the left knee.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.



Stegall concerns

As alluded to above, in April 2010, the Board remanded this claim 
and ordered the agency of original jurisdiction (AOJ) to provide 
proper notice to the Veteran under the Veterans Claims Assistance 
Act of 2000 (VCAA), and to schedule her for a VA examination for 
her left knee disability and associate a report of the 
examination with her claims folder.  The Veteran's claim was then 
to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  Additionally, she was afforded a VA 
examination with respect to her left knee disability in May 2010 
including the impact her disability has on employability.  A 
report of the examination has been associated with her claims 
folder.  The Veteran's left knee disability claim was 
readjudicated via the May 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with notice pertaining to increased 
rating claims, to include notice with respect to the effective-
date element of the claim, by a letter mailed in August 2006, 
prior to the initial adjudication of her claim.  With respect to 
the issue of the unemployability, the AMC provided the Veteran 
with the required notice by a letter mailed in April 2010.  
Although the April 2010 VCAA letter was provided after the 
initial adjudication of the Veteran's increased rating claim, the 
Board finds that the Veteran has not been prejudiced by the 
timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the AMC readjudicated the 
Veteran's increased rating claim in a May 2010 SSOC.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate her claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA and private treatment 
records.  

The Veteran was afforded VA examinations in September 2006 and 
May 2010.  The examination reports reflect that the examiner 
interviewed and examined the Veteran, reviewed her claims folder, 
reviewed her past medical history, documented her current medical 
conditions, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  Furthermore, these 
examination reports contain sufficient information to rate the 
Veteran's left knee disability under the appropriate diagnostic 
criteria and the May 2010 VA examination addresses the impact of 
the left knee disability on employability.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of her claim.  She has retained the services 
of a representative.  In her March 2007 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision.




Higher evaluation for Left Knee Disability

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2010).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2010).

The Veteran seeks entitlement to an increased rating for her 
service-connected symptomatic status post patellar realignment 
procedure of the left knee, which is currently evaluated 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
[limitation of leg flexion].
 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  The competent evidence of 
record indicates that the Veteran has been diagnosed with 
degenerative joint disease of her left knee.  See the May 2010 VA 
examination report.  Accordingly, because the evidence of record 
indicates arthritis of the Veteran's left knee, the Board finds 
that Diagnostic Code 5003 [arthritis], with further consideration 
of Diagnostic Codes 5260 and 5261 [limitation of leg motion], are 
for application.  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  More specifically, VA General 
Counsel has concluded that a claimant who has arthritis and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257 and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  
See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 
14, 1998).  Therefore, a veteran who has both arthritis and 
instability of the knee may be rated separately, provided that 
any separate rating must be based upon additional disability.  
See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).

During the period under consideration, the Veteran has reported 
locking and some instability in her left knee as well as use of a 
knee brace "about 50 percent of the time."  See the May 2010 VA 
examination report.   

The Board notes that the Veteran is competent to attest to 
experiencing locking and instability in her knee.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).  

However, the clinical evidence of record is pertinently absent 
that either recurrent subluxation or lateral instability of the 
Veteran's knee exists.  Specifically, the May 2010 VA examiner 
reported that upon examination of the Veteran's left knee, the 
Veteran denied a positive patellar grind test and there was 
"very mild" effusion as well negative anterior/posterior drawer 
sign, varus/valgus stress test, and McMurray's.  The September 
2006 VA examination indicated similar findings.  Additionally, 
although the Veteran reported that she wore a knee brace 50 
percent of the time, there was no evidence during the 
examinations that the Veteran had fallen as a result of her left 
knee injury and no competent evidence of any recurrent 
subluxation or lateral instability.  Based on the lack of any 
competent evidence of instability or subluxation in the Veteran's 
left knee, the Board finds that a separate disability rating may 
not be assigned under Diagnostic Code 5257.  

The Board additionally notes that there is no evidence of 
ankylosis, locking of the knee, disability caused by cartilage 
removal, or malunion or nonunion of the tibia and fibula.  Thus, 
Diagnostic Codes 5256, 5258, 5259, and 5262 do not apply in this 
case.  

Accordingly, the Veteran's symptomatic status post patellar 
realignment procedure of the left knee will be rated under 
Diagnostic Code 5003, with additional consideration of Diagnostic 
Codes 5260 and 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, arthritis of a 
major joint is to be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2010).  For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint.  See 38 C.F.R. 
§ 4.45 (2010).  Where limitation of motion of the joint is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a noncompensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

A veteran may receive separate ratings for limitations in both 
flexion and extension under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-2004.

The Veteran was afforded a VA examination in September 2006.  She 
complained of constant burning and stinging pain in her left knee 
with redness, heat, swelling, flare-ups two to three times a 
week, and buckling which resulted in falling five to six time per 
week.  She also reported joint instability, crepitus, and 
stiffness.  The pain in the Veteran's knee was increased by 
walking up stairs and sitting, and she was only able to stand for 
30 minutes before she had to sit down.  She further stated that 
she could walk a mile to a mile and a half before she had to sit 
down.  The left knee pain was exacerbated by exposure to cold 
weather, squatting, kneeling, and when using icepacks.  The 
Veteran used cortisone injections, heat packs, and a bandage for 
treatment.  The VA examiner noted that the Veteran did not use a 
brace, was ambulatory without assistive devices, and was 
independent in activities of daily living.  

Upon physical examination of the Veteran's left knee, the VA 
examiner indicated that the Veteran's sitting tolerance and 
sitting to standing testing were within normal limits.  Further, 
the Veteran's gait was antalgic with decreased weight-bearing in 
the left lower extremity.  Further, the Veteran was able to walk 
on her toes and heels, and could squat about two-thirds of the 
way and return to standing position.  The VA examiner noted 
effusion in the Veteran's left knee, positive patellar 
compression test, tenderness of the medial tibial plateau, 
infrapatellar space and slight tenderness of the popliteal fossa, 
numbness of the lateral aspect of the left knee, and nontender 
tibial tubercle.  Moreover, she indicated negative 
anterior/posterior drawer sign, varus/valgus stress test, and 
McMurray's.  Range of motion testing revealed full extension of 
0/0.  The VA examiner reported that flexion testing was 
inconsistent.  In particular, the Veteran was able to flex more 
when she was asked to squat but when she was on the table, she 
resisted flexion beyond 110/140 degrees with pain reported 
between 100 and 110 degrees.  Passive range of motion was the 
same as active range of motion.  There was no further decrease in 
range of motion of the left knee.  The VA examiner emphasized 
that when asked to squat, the Veteran was able to flex the left 
knee more than 110 degrees, although that was not measured.  
However, she appeared to have a flexion of at least 120 to 125 
degrees.  An X-ray report of the Veteran's left knee revealed a 
small, well-corticated bone fragment along the super pole of the 
patellar, which was unchanged from a previous X-ray report dated 
in May 2004. 

The Veteran was also provided a VA examination in May 2010.  She 
continued her complaints of constant burning and aching pain in 
her left knee.  She denied redness or heat, although she reported 
swelling, locking, stiffness, weakness, and joint instability.  
She also stated that the pain in her left knee was increased by 
weightbearing, standing, walking, weather, kneeling, squatting, 
when applying ice, and when on an uneven terrain.  The Veteran 
further noted that she can walk for two hours before she must sit 
down, and is able to walk three or four blocks.   For treatment, 
the Veteran elevates her left knee and uses a whirlpool, heat, 
medication, and a brace about 50 percent of the time.  The VA 
examiner noted that the Veteran was ambulatory without any 
assistive devices, and that she is independent in activities of 
daily living.  

Physical examination of the Veteran's left knee revealed 
essentially similar results to the September 2006 VA examination 
with respect to sitting tolerance and sitting to standing 
testing.  However, the Veteran's gait was antalgic with symmetric 
weightbearing and normal heel-to-toe gait.  Further, the Veteran 
was able to walk on her toes and heels, and could squat about 50 
percent of the way, and return to the standing position.  As 
mentioned above, the Veteran denied a positive patellar grind 
test, although she had increased pain with full extension of the 
knee with "very mild" effusion.  Moreover, she had no signs of 
synovitis, mild tenderness of the medial tibial plateau, 
nontender patellar tendon and infrapatellar space, although she 
reported significant tenderness of the tibial tubercle and 
popliteal fossa.  The VA examiner also noted nontender lateral 
aspect of the knee as well as negative anterior/posterior drawer 
sign, varus/valgus stress test, and McMurray's.  Range of motion 
testing revealed full extension of 0/0 with pain between -5 
degrees and 0 degrees, and flexion of 100/140 degrees with pain 
between 90 and 100 degrees.  Passive range of motion was 
identical to active range of motion.  Following repetitive 
motion, there was no further decrease in range of motion of the 
left knee.  The VA examiner again reported that range of motion 
was tested with varying degrees of resistance, and the Veteran 
was able to extend her leg fully and flex her leg fully against 
resistance at the degrees previously indicated.    

An X-ray report of the Veteran's left knee revealed no evidence 
of fracture or dislocation; ossified structure adjacent to the 
patella superiorly; mild to moderate tricompartmental 
degenerative joint disease; no evidence of effusion or soft 
tissue injury; and ill-defined lucency in the distal femur.  The 
VA examiner diagnosed the Veteran with degenerative joint disease 
of the left knee with patellofemoral syndrome, status post 
multiple procedures including lateral retinacular release.      

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the 
knee is zero degrees extension and 140 degrees flexion.  

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, which is 
exceeded by the 90 to 140 degrees of the left knee taking into 
account reports of pain, and 100 to 140 degrees recorded in 
connection with the most recent medical evidence.  There is no 
evidence which indicates that a greater limitation of flexion 
currently exists.  Thus, without evidence of limitation of 
flexion of 45 degrees or less in the left knee, a compensable 
rating for the left knee cannot be assigned based on Diagnostic 
Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  As detailed 
above, the September 2006 VA examination report indicated 
extension of zero degrees, and the May 2010 VA examination 
documented extension between -5 and zero degrees.  Thus, without 
limitation of extension to 10 degree or more in the left knee, a 
compensable evaluation for the left knee cannot be assigned under 
Diagnostic Code 5261.

For the reasons stated above, under Diagnostic Codes 5260 and 
5261, respectively, the limitation of left knee movement 
exhibited by the Veteran is not so significantly impaired or 
limited as to indicate a compensable evaluation under either 
Diagnostic Code for either knee.

Where X-ray evidence of degenerative arthritis is presented, but 
the loss of range of motion is noncompensable, a 10 percent 
disability rating will be assigned under Diagnostic Code 5003.  
So it is in this case.  Further, a rating in excess of 10 percent 
contemplates X-ray evidence of involvement of two or more minor 
joint groups, with occasional incapacitating exacerbations.  This 
case, however, involves only one major joint (the left knee).  
Accordingly, an increased disability rating is not warranted for 
arthritis.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2010).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of functional loss as a result of her left knee 
disability, notably her difficulty in walking or standing for 
long periods of time, as well as her difficulty to walk up 
stairs.  Further, she reported to the May 2010 VA examiner that 
she wears a knee brace about 50 percent of the time. 

However, the Board places greater probative value on the 
objective clinical findings which do not support a higher 
evaluation.  In this regard, the competent medical evidence of 
record does not indicate any significant functional loss 
attributed to the Veteran's knee complaints.  Specifically, 
during the most recent VA examination in May 2010, the Veteran 
was able to maintain left knee forward flexion up to 100 degrees, 
and left knee limitation of extension between -5 and zero degrees 
when pain was considered.  The VA examiner similarly noted in the 
September 2006 VA examination report that left knee forward 
flexion was 90 degrees and extension was zero degrees when pain 
was considered.   The VA examiner noted in both reports that with 
repetition there was no increase in loss of range of motion.  
Moreover, as mentioned above, the VA examiner emphasized that 
range of motion was tested with varying degrees of resistance, 
and the Veteran was able to extend her leg fully and flex her leg 
fully against resistance at the degrees indicated above.    

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation for 
the Veteran's left knee disability under 38 C.F.R. § 4.40 and 
4.45.  The current 10 percent rating adequately compensates the 
Veteran for any functional impairment attributable to her 
service-connected left knee disability.  See 38 C.F.R. §§ 4.41, 
4.10 (2010).  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The report of the VA examiner in the September 2006 report 
indicates that there is a 7.5-inch anterior lateral surgical scar 
over the Veteran's left knee.  

The applicable rating criteria for skin disorders under 38 C.F.R. 
§ 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 
49490-99 (July 31, 2002)] and again in October 2008.  The October 
2008 revisions are applicable to claims for benefits received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  In this case, the Veteran filed her claim 
in August 2006. Therefore, only the post-2002 and pre-October 
2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
rating of scars is warranted for scars which are superficial and 
painful on examination.  A "superficial" scar is one not 
associated with underlying soft tissue damage.  In this case, the 
Veteran's left knee scar was reported to be linear, nontender, 
and nonadherent.  Further, the scar was not noted to have caused 
pain, instability or interfere with range of motion.  
Accordingly, the Board finds that the competent medical evidence 
demonstrates that the left knee scar is asymptomatic; separate 
ratings for this scar under Diagnostic Code 7804 are not 
warranted by the evidence of record.

As has already been discussed,  separate ratings under Diagnostic 
Codes 5003 and 5257 are not warranted in this case.  In addition, 
there is no evidence that either flexion or extension warrant a 
compensable disability rating.  Thus, separate disability ratings 
under Diagnostic Codes 5260 and 5261 are not warranted.  

The Veteran has complained of sensory symptoms in her left leg.  
See the May 2010 VA examination report.  However, as mentioned 
above, she has filed a claim of entitlement to a neurological 
disorder of the left lower extremity as due to service-connected 
symptomatic status post patellar realignment procedure of the 
left knee, and that matter has been referred to the AOJ for 
adjudication. 

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's left knee 
disability was more or less severe during the appeal period.  
Specifically, as discussed above, the September 2006 and May 2010 
VA examination reports indicate that the Veteran's left knee 
limitation of motion has remained relatively consistent 
throughout the period.  As such, there is no basis for awarding 
the Veteran a disability rating other than the currently assigned 
10 percent for any time from August 2005 to the present. 

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected left knee disability.  See Bagwell v. Brown, 9 
Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will 
apply unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran works in a motel at the front desk and does some 
limited housekeeping.  See the May 2010 VA examination report.  
The Board observes the Veteran's complaint in her notice of 
disagreement dated in November 2006 that she cannot obtain a 
stable job because of her left knee disability.  However, she 
reported to the VA examiner in May 2010 that she has worked at 
the motel for the past three years.  Moreover, the VA examiner 
stated that the Veteran is "fully capable of light duty and 
sedentary duty."  In any event, the Board notes that it has no 
reason to doubt that the Veteran's left knee symptomatology 
adversely impacts her employability; however, this is 
specifically contemplated by the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record is absent 
any indication of hospitalization for the service-connected left 
knee disability during the period under consideration.  

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

The Board also observes that the Court has held that a total 
disability rating based on individual unemployability resulting 
from service connected disability (TDIU) is an element of all 
appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  TDIU is granted where a Veteran's service-connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify him 
or her.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, the Veteran contends that she "can't get a good 
stable job with [her left knee disability]."  See the Veteran's 
notice of disagreement dated in November 2006.  However, the 
Board observes that the May 2010 VA examination along with the 
other evidence of record does not show that the Veteran is 
unemployable because of her service-connected left knee 
disability.  On the contrary, the Veteran reported to the VA 
examiner in May 2010 that she currently works as a front desk 
clerk at a motel and does some limited housekeeping.  Further, 
regarding the issue of employability, the VA examiner reported 
that "[the Veteran] is fully capable of light duty and sedentary 
duty.  She has fully functional use of both upper extremities.  
Sensation is intact.  Strength is intact.  Cognition is intact.  
She is able to see and hear and is, therefore, able to engage in 
gainful employment."  Accordingly, TDIU consideration is not 
warranted.











ORDER

Entitlement to an evaluation in excess of 10 percent for service-
connected symptomatic status post patellar realignment procedure 
of the left knee is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


